Citation Nr: 1204321	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO. 09-31 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include bipolar disorder and schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from March 1964 until August 1964. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for a bipolar disorder and/or schizophrenia. 

The appellant appeared before the undersigned Acting Veterans Law Judge at a videoconference hearing in August 2011.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Case law mandates that a claim for a psychiatric disorder includes any psychiatric disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for a bipolar disorder and/or schizophrenia to the broader issue of entitlement of service connection for a psychiatric disability, as is reflected on the cover page. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.



REMAND

The appellant contends that he has a psychiatric disorder that either developed in or was aggravated by his period of ACDUTRA from March 1964 until August 1964, while with the National Guard.  During the August 2011 Board hearing, the appellant reported that he began taking the psychiatric medication thorazine in 1963 prior to service.  He stated that he did not take his medication during service and his psychiatric symptoms worsened.  He also reported that following service he went to college and did not seek medical treatment until 1967.  He had his first psychiatric hospitalization in 1967.   

The service treatment records do not document any treatment for a psychiatric disorder. Indeed, during his August 2011 Board hearing, the Veteran reported that he did not receive psychiatric treatment while on duty, though he did ask for medication when he received treatment for a leg injury. In his July 1964 report of medical history, he reported that he had nervous trouble. The examiner noted that the appellant had palpitation and pounding heart as well as nervousness. 

Post-service medical records generally show that the appellant has been treated for several psychiatric disorders. Records from M. Mental Health Associates include a September 2002 diagnosis of obsessive compulsive disorder and a February 2003 diagnosis of depression. Dr. P.W. found the appellant to have a schizoaffective disorder in March 2008 and a bipolar disorder in April 2008. 

The Board finds that additional development is necessary before the claim can be decided on the merits.  The Veterans Claims Assistance Act of 2000 (VCAA) specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) .

This is sufficient evidence to warrant an examination, since there is competent evidence of a current disability, symptoms in service, and a report of symptoms since service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that an examination is needed to determine whether the Appellant's current psychiatric disorder first manifested during the period of ACDUTRA, is medically related to the period of ACDUTRA, or was aggravated during the period of ACDUTRA beyond the natural progression of the disease.  As noted, the appellant reported that he was taking thorazine prior to service and he reported having nervous trouble in service.  

The Board notes that the appellant reported during the Board hearing that he receives disability benefits from the Social Security Administration (SSA). In a March 2008 statement, he implied that he was at least partially granted SSA benefits based on his psychiatric disorder. As such, VA is obliged to attempt to obtain and consider those SSA records. 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Accordingly, the case is REMANDED for the following actions:

1. The RO should request, directly from the SSA, complete copies of any disability determination(s) it has made concerning the appellant, as well as copies of the medical records that served as the basis for any such decision(s). All attempts to fulfill this development must be documented in the claims file. If the search for any such records yields negative results, that fact should be clearly noted and the appellant must be informed in writing.

2.  The RO should arrange for the appellant to undergo a VA psychiatric examination to determine the nature, extent, onset, and etiology of any psychiatric disorder found to be present. 

The claims folder should be made available to and be reviewed by the examiner. All indicated studies should be performed, and all findings should be reported in detail.  The examiner should report all current psychiatric diagnoses.  

The examiner should opine as to whether it is at least as likely as not (that is, at least a 50 percent or more degree of probability) that any current psychiatric disorder had its onset in or is medically related to the appellant's ACDUTRA service from March 1964 until August 1964.  The examiner should opine as to whether it is at least as likely as not (that is, at least a 50 percent or more degree of probability) that any current psychiatric disorder preexisted the appellant's period of service and was aggravated during service beyond the natural progression of the disease.  

The rationale for all opinions expressed should be provided in a legible report.

3.  Following completion of all indicated development, the RO should readjudicate the issues remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity response. Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
C.L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

